Citation Nr: 1829222	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-30 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for residuals of for spondylolisthesis, L5-S1, with bilateral spondylolysis and retrolisthesis, L4-L5 (low back disability), and, if so, whether the reopened claim should be granted.

2.  Entitlement to a compensable rating for postoperative hemorrhoids.

3.  Entitlement to a rating in excess of 20 percent for cervical spondylosis at C5-C6 (neck disability).

4.  Entitlement to a rating for postoperative residuals of a left thumb injury with traumatic degenerative changes (thumb disability).


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 and January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

By way of background, a claim for service connection for a low back disability was denied by the Board in November 1988.  The RO denied claims of entitlement to an increased rating for hemorrhoids, a neck disability, and a thumb disability in June 2012.  The RO reopened and denied the claim for entitlement to service connection for a low back disability in January 2013.  In January 2013, the Veteran filed a timely notice of disagreement as to all of the claims.

An increased rating for a thumb disability is REMANDED for further development.


FINDINGS OF FACT

1.  In an unappealed November 1988 decision, the Board denied the claim for service connection for a low back disability.

2. Evidence received since the September 2007 rating decision, which is the most recent final denial, is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  

3.  His petition to reopen a claim for service connection for a low back disability was denied in February 2004, October 2004, and September 2007 rating decisions.  He did not submit a notice of disagreement or submit new and material evidence within one year of their promulgation. 

4.  For the period on appeal, the Veteran's hemorrhoids have not been manifested by large or thrombotic hemorrhoids, which are irreducible with excessive redundant tissue, evidencing frequent recurrences.

5.  For the period on appeal, the Veteran's cervical spine disability was manifested by, at worst, 30 degrees forward flexion and 165 degrees combined range of motion.


CONCLUSIONS OF LAW

1.  The November 1988 Board decision, which denied the claim for service connection for a low back disability, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  The February 2004, October 2004, and September 2007 rating decisions denying the Veteran's petitions to reopen a claim for service connection for a low back disability are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).   

3.  Evidence received since the September 2007 rating decision, which is the most recent final denial regarding this issue, is not new and material for purposes of reopening a claim for service connection for a low back disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for a compensable rating for service-connected hemorrhoids are not met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.14, 4.114, Diagnostic Code (DC) 7336.

5.  The criteria for a rating in excess of 20 percent for a neck disability are not met. 38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, DC 5240.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence: Low Back Disability

In February 1978, the RO denied the Veteran's claim for service connection for a low back disability on the basis that it was not permanently aggravated by service.  He appealed the case to the Board and in November 1988, the Board denied the Veteran's claim.  The Board's decision was not appealed.  When a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2017).  

The Veteran filed a petition to reopen his claim in January 2003.  In February 2004, the RO denied his claim on the basis that new and material evidence was not submitted.  The RO denied this claim again in October 2004 on the same basis.  The Veteran did not appeal the decisions and new and material evidence was not received within one year.  The rating decisions became final.  He filed a petition to reopen his claim again in April 2007 and the RO denied his claim in a September 2007 rating decision on the basis that new and material evidence was not received.  In October 2007, he submitted a statement challenging the honesty of the VA and the physician who examined him when he was drafted.  He did not express a desire to appeal the September 2007 rating decision.  Further, new and material evidence was not received within one year of its promulgation.  That decision became final.  

A claim on which there is a final decision may be reopened if new and material evidence is presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the September 2007 final denial consists of multiple lay statements challenging the honesty of VA as an agency, VA examiners, and the military physician who performed his entrance examination.  Also submitted are assertions that he was knowingly drafted into service with a broken back.  These statements are cumulative of those that were of record prior to September 2007, such as the April 2007 statement discussing the same assertions.  In an April 2009 statement, he described hurting his back when falling into a pool as a child.  This statement is cumulative of an August 2007 report from Dr. J. W. which describes the same injury.  The lay statements submitted since September 2007 are cumulative of assertions and statements that were of record at the time of the final denial.  

Also received were the reports of VA examinations for disabilities other than the back.  

The Veteran underwent a VA examination for his back in December 2012.  However, it was noted that he refused to cooperate with the examiner and therefore ranges of motion could not be tested.  The examination ended early due to refusal to cooperate.  The examiner noted that the Veteran "refused to give enough information to be able to complete these exams."  Thus, the examination report is not new and material evidence.  VA treatment records received after the September 2007 denial do not pertain to the issue of whether the Veteran's current low back disability was caused or aggravated by service and are therefore not material.  

The evidence received since the September 2007 final denial is not new and material, the claim is not reopened.  The benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity, and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran sought an increased rating for the disabilities found on the title page on December 2, 2010.  Thus, the relevant temporal focus for the disabilities in question dates back to December 2009. 

In reaching the decisions contained herein, the Board has considered all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Hemorrhoids

Currently, the Veteran maintains a noncompensable disability rating, which is assigned to mild or moderate hemorrhoids, pursuant to 38 C.F.R. § 4.114, DC 7336.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, DC 7336. 

In January 2011, the Veteran underwent a VA examination to determine the severity of his service-connected hemorrhoid disability.  The VA examiner identified moderate, internal hemorrhoids with an external sentinel pile (redundant tissue); they were not thrombotic.  The VA examiner noted a history of sharp pain and bleeding, though there was no evidence of bleeding on examination.  The VA examiner did not identify large, thrombotic, or irreducible hemorrhoids, anemia, or fissures, which would be necessary for a compensable rating under 38 C.F.R. § 4.114, DC 7336.

The Veteran refused to participate in a December 2012 VA examination, so information necessary to assess the extent of his hemorrhoids was not gathered.

A July 2016 VA examination was normal.  The examiner noted the Veteran's reports of occasional pain and bleeding.  Additional remarks reported that "internal hemorrhoids are usually not palpable on rectal exam unless they are thrombosed", so a normal exam does not preclude a diagnosis of hemorrhoids.

VA treatment records are largely silent with regard to reports of and treatment for hemorrhoids for the period on appeal.

Based on a review of the Veteran's longitudinal medical records and examinations, the Board finds that the Veteran is not entitled to a compensable evaluation, under DC 7336.  For the period on appeal, the Veteran's hemorrhoid symptoms warranted a non-compensable "mild" or "moderate" descriptor.  See 38 C.F.R. § 4.114, DC 7336.  

The Veteran has not provided a lay description of his hemorrhoids during the appeal period.  He has submitted statements describing their symptoms in-service and removal procedures conducted in 2005.  There is no probative evidence describing the severity of the Veteran's hemorrhoids to support a compensable rating.  

At no time during the appeal, have the Veteran's hemorrhoids been manifested by large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences  or persistent bleeding with secondary anemia, or with fissures as contemplated by the higher ratings.  Id.

Neck Disability

The Veteran's neck disability is rated under 5003-5240, which contemplates arthritis and ankylosing spondylitis.  The criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent rating is applied where there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  
An evaluation of 20 percent is granted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A higher evaluation of 30 percent is not warranted unless there is forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is for assignment where there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5237.

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

At a July 2011 VA examination, the Veteran reported stiffness, weakness, and pain lasting all day.  On examination, tenderness, painful motion, and abnormal movement were noted.  Forward flexion of the cervical spine was 30 degrees and the combined range of motion of the cervical spine was 165 degrees.  Pain and weakness was present after testing, but there was no evidence of fatigue, lack of endurance, or incoordination.  Muscle tone and strength and fine motor control were normal; there was no ankylosis of the spine.  The VA examiner confirmed the diagnosis of cervical spondylosis C5-C6.  The VA examiner noted that the Veteran was unable to look up and had a hard time turning his head.

The Veteran refused to participate in a December 2012 VA examination, so information necessary to assess the extent of his neck disability was not gathered.

VA treatment records document chiropractic treatment for complaints of a dull ache with some sharp pain on rotation and numbness in the hands and fingers.  He reported increased range of motion and decrease in pain after treatment.

A July 2016 VA examiner diagnosed cervical spondylosis C5-6 and cervical strain.  The examiner noted that the Veteran had had physical therapy and saw a chiropractor for relief of gradually increasing pain (flare-ups).  On examination, forward flexion of the cervical spine was 45 degrees and the combined range of motion of the cervical spine was 290 degrees.  The Veteran reported that a recent visit to the chiropractor had relieved his symptoms.  Pain was present on right and left lateral rotation, but there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  Muscle spasm and mild tenderness to the bilateral cervical paraspinous muscles were present not resulting in abnormal gait or spinal contour.  Muscle tone and strength were normal; there was no ankylosis of the spine.  The VA examiner noted that the Veteran was unable to look up and had a hard time turning his head ess able to turn his head or do any activities that require him to do so.

A February 2018 VA examiner diagnosed cervical spondylosis.  The Veteran reported flare ups of pain every 2-3 days which he self-treats by popping his neck.  On examination, forward flexion of the cervical spine was 45 degrees and the combined range of motion of the cervical spine was 295 degrees.  Pain was present on all range of motion except forward flexion, but there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  Mild tenderness to palpation along the posterior neck was present.  Muscle strength, sensory examination, and reflexes were normal; there was no ankylosis.  The VA examiner noted that the ability to look over his shoulders was limited.

Based on a review of the Veteran's longitudinal medical records and examinations, the Board finds that the Veteran is not entitled to an increased evaluation.  For the period on appeal, the Veteran's cervical spine disability was manifested by 30 degrees forward flexion and 165 degrees combined range of motion at worst.  See 38 C.F.R. § 4.71a.  However, at no time during the appeal, has the Veteran's neck disability been manifested by less than 15 degrees of forward flexion, even when considering his functional impairment due to the elements set forth in 38 C.F.R. §§ 4.40 and 4.45, as discussed above.  Id.  38 C.F.R. § 4.40 does not require the assignment of a higher schedular disability rating where the functional limitation due to pain does not result in limitation of motion sufficient to meet the requirements of the next higher disability rating.  Thompson v. McDonald, 815 F.3d 781, 785-86 (Fed. Cir. 2016) ("Section 4.40 also makes clear that functional loss may be due to pain and that pain may render a part seriously disabled.  When evaluating a disability, § 4.40 provides a broad canvas.  However, whatever the background, an applicant for disability benefits is rated based on the criteria set forth in § 4.71a.").

He remains able to move his neck and therefore does not have ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

Therefore, his disability picture is not more accurately described by the 30 percent criteria.  The preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  


ORDER

Reopening of the claim for service connection for a low back disability is denied.

A compensable rating for hemorrhoids is denied.

A rating in excess of 20 percent for a neck disability is denied.


REMAND

The Veteran claims that his thumb disability has worsened.  He is assigned a 10 percent evaluation based on painful motion of the thumb.  38 CFR §4.59.

VA treatment records note complaints of and treatment for pain in the hands and thumb while driving.  The Veteran's last VA examination to assess his thumb disability was in July 2011.  A current examination is needed to assess the present level of severity of his disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his thumb disability.  The examiner must provide all findings, along with a complete rationale for any opinions provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


